Citation Nr: 1333914	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  08-31 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 24, 2012.

2.  Entitlement to an initial evaluation in excess of 50 percent for PTSD on or after July 24, 2012.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from March 2001 to August 2001 and from May 2002 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that rating decision, the RO granted service connection for PTSD and assigned an evaluation of 30 percent effective from February 28, 2005.  The Veteran appealed the assigned evaluation.

During the pendency of the appeal, in a January 2013 rating decision, the RO increased the evaluation for the Veteran's service-connected PTSD to 50 percent effective from July 24, 2012.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim remains on appeal.  

In July 2013, the Veteran testified at hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.  During the hearing, the Veteran also submitted additional evidence with a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2012).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in the paperless claims file reveals VA treatment notes that are pertinent to the appeal.  The remaining documents are either duplicative of the evidence in the paper claims file or they are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

In this case, the Veteran was last provided a VA examination in connection with his current claim for an increased evaluation for his PTSD in July 2012.  During the July 2013 hearing, the Veteran testified that his PTSD symptoms had worsened since his July 2012 VA examination.  Specifically, he reported that he spoke with his VA psychiatrist three months before the hearing in approximately April 2012 about prescribing him new medication.  He indicated that he stopped taking his medications in 2010 after his father's death; however, he noted that his symptoms had increased in severity and that he became interested in starting another medication regimen.  The Veteran stated that he was waiting to be evaluated by his treating VA psychiatrist for new prescriptions.  He also indicated that he was advised to complete treatment for Bell's palsy before being evaluated for his current PTSD symptoms.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected PTSD.

In addition, the RO/AMC should obtain and associate with the claims file all outstanding VA treatment records.  The claims file includes treatment records dated through January 2012 that pertain to his PTSD.  Although there are treatment records dated through December 2012, they do not address the treatment or evaluation of his PTSD.  Notably, the Veteran had called a VA suicide hotline in January 2012.  Thus, it is possible that he would have been seen sometime after January 2012.  Moreover, as discussed above, during the July 2013 hearing, the Veteran testified that he was waiting to be evaluated by his VA psychiatrist for new prescription medication for his PTSD.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, any VA treatment records dated after January 2012 should also be obtained.  


Accordingly, the case is REMANDED to for the following action: 

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected PTSD.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

The RO/AMC should specifically request that the Veteran provide a signed authorization to enable it to obtain all outstanding pertinent medical treatment records from any identified private treatment providers.

A specific request should also be made for any outstanding VA medical records dated from January 2012 to the present.

2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD. 

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  In particular, he or she should indicate whether the Veteran has occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or, total occupational and social impairment. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After the above development has been completed, the RO/AMC should review the claims file to ensure that there has been compliance with the directives.  

The RO/AMC should also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


